                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                    NORTHERN DIVISION

TIMOTHY F. PLOPPER,                               )
                                                  )
                 Petitioner,                      )
                                                  )
          v.                                      )          No. 2:19-CV-23 ACL
                                                  )
DEAN MINOR,                                       )
                                                  )
                 Respondent.                      )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on petitioner’s application for writ of habeas corpus. The

Court will transfer this case to the United States District Court for the Western District of

Missouri.

       Petitioner, a Missouri state prisoner, seeks a writ of habeas corpus under 28 U.S.C.

§ 2254.     Petitioner is incarcerated in the Eastern District of Missouri, Northern Division.

Petitioner’s conviction, however, arose in the Western District of Missouri.

       The Eastern District of Missouri and the Western District of Missouri both have

jurisdiction over the petition. See 28 U.S.C. § 2241(d). In such an instance as this, the Court may

transfer the petition to the Western District “in furtherance of justice . . .” Id. Additionally, the

Court has entered an administrative order stating that, absent any unusual circumstances, any

habeas petition challenging a conviction or sentence arising out of a proceeding in the Western

District of Missouri should be transferred to that district. In re Business of the Court, January 27,

1986. As a result, the Court will order that this case be transferred to the United States District

Court for the Western District of Missouri.

       Accordingly,
       IT IS HEREBY ORDERED that the Clerk shall transfer this case to the United States

District Court for the Western District of Missouri. See 28 U.S.C. §2241(d).

       Dated this 20th day of March, 2019.



                                                /s/ Jean C. Hamilton
                                                JEAN C. HAMILTON
                                                UNITED STATES DISTRICT JUDGE
